DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the adhesive composition recited in claims 1-8 and 12, method of producing a plywood using the adhesive composition of claim 1 recited in claims 9-10 or the plywood obtained by the adhesive composition of claim 1 recited in claim 11.  
Regarding independent claim 1,  the closest prior art of record is Zheng et al., US 2009/0162680 and Kumar et al., US 2016/0319081.  Zheng teaches a formaldehyde free adhesive composition that may be a two-part emulsion polymer adhesive (aqueous emulsion polymer composition + isocyanate crosslinking composition).  Zhen teaches its acrylic polymer has at least one structural unit of one or more ethylenically unsaturated monomers carrying at least one hetero functional group.  Zheng identifies hetero functional groups including acrylonitrile and methacrylonitrile.  Zheng teaches a glass transition temperature range of  -30°C to 30°C, overlapping the claimed range.  Regarding the claim 1 requirement of a pot-life of > 4 hours, Zheng teaches examples of embodiments with a pot-life up to 3 hours.  However, these embodiments do not include the “at least one hetero functional group” required by claim 1.  Although it is known in the prior art, for example, by the teachings of Kumar, that the inclusion of an alkoxysilane (one of the heterofunctional groups recited in claim 2) in a composition provides the advantage of an extended pot life, the examiner finds persuasive Applicant’s argument that Kumar is directed to siloxane compounds present as free polymer and not alkoxysilanes incorporated within an acrylic polymer.  Therefore, the teachings of Kumar do not provide a teaching or suggestion to one of ordinary skill in the art that the acrylic polymer with heterofunctional monomers of Zheng would result in a longer pot-life.  The examiner finds persuasive the argument that the recitation of pot-life of greater than 4 hours in claim 1 is not an attempt to patent an unappreciated property of a known composition, but rather a discovery of a result-effective variable that is used to optimize pot-life of the adhesive composition.  MPEP 2144.05.III.C.   The remaining art of record does not supply this deficiency.  Absent further hints in the prior art, the claimed composition would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746